OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and a new trial ordered as to appellant for the reasons stated in Part B of the opinion by Mr. Justice J. Irwin Shapiro at the Appellate Division (68 AD2d, at pp 574-578). The trial court having made no meaningful inquiry on the record to ascertain whether appellant was cognizant of the potential risks inherent in his representation by the same counsel as his codefendant, the significant possibility of a conflict of interest arising out of the differing types and quantum of evidence against each, including the disincentive to calling appellant to the stand despite his lack of a criminal record, mandates reversal of his conviction (People v Macerola, 47 NY2d 257; see, also, People v Baffi, 49 NY2d 820).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order reversed and a new trial ordered in a memorandum.